Jubak Global Equity Fund A series of Investment Managers Series Trust (the “Trust”) Supplement dated April 9, 2014 to Prospectus dated October 1, 2013 The Board of Trustees of the Trust has approved a Plan of Liquidation which authorizes the termination, liquidation and dissolution of the Jubak Global Equity Fund.In order to effect such liquidation, the Fund is closed to all new investment.Shareholders may redeem their shares until the date of liquidation. The Fund will be liquidated on or about May 12, 2014 (the “Liquidation Date”).On or promptly after the Liquidation Date, the Fund will make a liquidating distribution to each remaining shareholder equal to the shareholder’s proportionate interest in the net assets of the Fund, in complete redemption and cancellation of the Fund’s shares held by the shareholder, and the Fund will be dissolved. Please contact the Fund at 1-888-885-8225if you have any questions or need assistance. Please retain this Supplement with the Prospectus.
